Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/891,159 filed on 06/03/2020. Claims 1, 8, and 10 are independent claims.  Claims 1-11 have been examined and are pending. This Action is made Non-FINAL.

Drawings
The drawings were received on 06/03/202.  These drawings are reviewed and accepted by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-105844, filed on Jun 6, 2019, the entire contents of which are incorporated herein by reference.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 and 06/03/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (“Campero,” US 2018/0075686, published Mar. 15, 2018).
Regarding claim 1, Campero discloses a non-transitory computer-readable storage medium storing a communication program causing a communication device to execute a process, the process comprising: 
acquiring a digital certificate including information associated with a first attribute from a first device coupled to any of a plurality of devices (Campero: par. 0123, the wallet sends the JWT message [i.e. a digital certificate] as discussed above, and upon receipt 328 of the JWT message by the reader…; par.  0122, “JWT format” with attributes iss, aud, exp, jti, iat): 
upon receiving a request for information associated with a second attribute from a second device coupled to any of the plurality of devices (Campero: fig, 15, par. 0123, connection request from user’s device 324), acquiring a first definition associated with the first attribute (Campero: fig. 15 B, par. 0126, the reader obtains the stored public key which is a definition associated with a first attribute [i.e. the public key]), and a second definition associated with the second attribute from any of the plurality of devices (Campero: fig. 15 B, pars. 0123, 0126; receiver 328 JWT message from user wallet”,  JWT contains a definition of the iss attribute [i.e. a second attribute]); and 
when the first definition and the second definition match (Campero:par. 0126, the verification of the JWT means the JWT contents matches with the public key), transmitting a digital certificate including information associated with the first attribute to the second device together with a message notifying that the first attribute and the second attribute have the same definition (Campero: fig. 15C, par. 0124, If the JWT is received and is verified, send 350 message to allow access). 
Campero, in the prefer embodiment, discloses digital certificate and a definition of the attribute as recited above but does not explicitly disclose “sharing a distributed ledger having recorded therein a correspondence between an attribute of user information.” 
However, in various embodiments, Campero discloses sharing a distributed ledger having recorded therein a correspondence between an attribute of user information (Campero: pars. 0091, 0094-0095, 0123, 0146, credential schema, credential itself, and a revocation table that are stored by issuer on distributed ledger; par. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of different embodiments of Campero, wherein sharing a distributed ledger having recorded therein a correspondence between an attribute of user information to provide users with means for employing Blockchain technology (or other distributed ledger technologies) that allows an access reader to validate information (a token) presented via the identity “card”, which token is relevant to the identity of the card holder. Because the information is stored in a (Campero: par. 0008).
Regarding claim 2, Campero discloses the non-transitory computer-readable storage medium according to claim 1. Campero further discloses wherein the distributed ledger having recorded therein the correspondence between the attribute of the user information included in the digital certificate and the definition of the attribute is shared by using a blockchain technology (Campero: par. 0008, the new architecture employs Blockchain technology (or other distributed ledger technologies) that allows an access reader to validate information (a token) presented via the identity “card”, which token is relevant to the identity of the card holder. Because the information is stored in a distributed ledger format (i.e., copies of the information to be validated are stored in numerous locations), the access system has a higher level of security since it would be extremely difficult to hack every instance of that information; pars.  0091, 0094-0095, 0123, 0060).
Regarding claim 8, Claim 8 is directed to a communication method associated with the method claimed in claim 1; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 10, Claim 10 is directed to a communication device comprising: a memory (Campero: pars. 0210, 0214); and circuitry (Campero: pars. 0212-0213) coupled to the memory and configured to associated with the method claimed in claim 1; claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (“Campero,” US 2018/0075686, published Mar. 15, 2018) in view of Ennett et al. (“Ennett,” US 2012/0239435, published Sep. 20, 2012).
Regarding claim 3, Campero discloses the non-transitory computer-readable storage medium according to claim 1. Campero further discloses wherein the process further comprises: 
recording that the first attribute and the second attribute correspond to each other in a correspondence table (Campero: fig. 15 B, par. 0126, the reader obtains the stored public key which is a definition associated with a first attribute [i.e. the public key]; fig. 15 B, pars. 0123, 0126; receiver 328 JWT message from user wallet”, JWT contains a definition of the iss attribute [i.e. a second attribute]; par. 0056, The record 40 is stored in each of the distributed databases 32a-32n that form the distributed ledger system); 
Although Campero does not explicitly disclose upon receiving another message, notifying that a third attribute and a fourth attribute have the same definition, acquiring a third definition associated with the third attribute and a fourth definition associated with the fourth attribute.
(Campero: fig. 15 B, pars. 0123, 0126; receiver 328 JWT message from user wallet”, JWT contains a definition of the aud attribute [i.e. a third attribute] and contains a definition of Jti attribute [i.e. 4th attribute]. Campero: fig. 15C, par. 0124, If the JWT is received and is verified, send 350 message to allow access).
Campero does not explicitly disclose  when it is determined that the third definition and the fourth definition match, recording that the third attribute and the fourth attribute correspond to each other in the correspondence table.
However, in an analogous art, Ennett discloses automated annotation of clinical data, wherein (Ennett: par. 0021, matched to the definitions in the configuration database 24, and the resulting information is stored in the charting database 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ennett with the method and system of Campero, wherein when it is determined that the third definition and the fourth definition match, recording that the third attribute and the fourth attribute correspond to each other in the correspondence table to provide users with means for facilitating automated annotation of patient medical data while reducing false alarms, achieves time savings for clinicians and facilitates data mining and record searching (Ennett: abstract, par. 0008-0012).
Although Campero does not when information about the fourth attribute is requested, determining to transmit another digital certificate including information about the third attribute to a request source of the information about the fourth attribute by using the correspondence table.
(Campero: fig, 15, par. 0123, connection request from user’s device 324), fig. 15C, par. 0124, If the JWT is received and is verified, send 350 message to allow access; Ennett: par. 0021, matched to the definitions in the configuration database 24, and the resulting information is stored in the charting database 12).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein “second coupling destination participating in a second cluster formed by a plurality of other devices sharing another distributed ledger, upon receiving a request for information associated with a fifth attribute from a third device coupled to any of the devices in the second cluster, acquiring a fifth definition associated with the fifth attribute from the second coupling destination; and when the first definition and the fifth definition match, notifying the third device that the first attribute used in the first cluster and the fifth attribute used in the second cluster have the same definition and transmitting a digital certificate including information associated with the first attribute.”

Campero teaches acquiring a digital certificate, sharing a distributed ledger having recorded, receiving a request for information associated with a second attribute, transmitting a digital certificate, and notifying that the first attribute and the second attribute have the same definition. Campero does not teaches if the communication device is coupled to both a first coupling destination participating in a first cluster formed by the plurality of devices and a second coupling destination participating in a second cluster formed by a plurality of other devices sharing another distributed ledger. 
Ennett teaches when it is determined that the third definition and the fourth definition match, recording that the third attribute and the fourth attribute correspond to each other in the correspondence table.  Ennett does not teach upon receiving a request for information associated with a fifth attribute from a third device coupled to any of the devices in the second cluster, acquiring a fifth definition associated with the fifth attribute from the second coupling destination; and when the first definition and the fifth definition match, notifying the third device. 
Kiyouko teaches a system in which a device belonging to a first security domain stores a credential B corresponding to a second security domain and a credential A in a system of the first security domain in association each other. In this system, the device belonging to the first security domain requires the credential B from a repository server using the credential A and transmits the credential B to a communication destination device in the second security domain but does not teaches “second coupling destination participating in a second cluster formed by a plurality of other devices sharing another distributed ledger, and when the first definition and the fifth definition match, notifying the third device that the first attribute used in the first cluster and the fifth attribute used in the second cluster have the same definition and transmitting a digital certificate including information associated with the first attribute.” Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 5-7. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Canh Le/
Examiner, Art Unit 2439

January 16, 2022.



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439